Citation Nr: 0315731
Decision Date: 04/15/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  94-36 773	)	DATE APR 15, 2003
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an extension of a temporary total convalescent rating beyond September 30, 1993, under 38 C.F.R. § 4.30.

2.  Entitlement to a rating greater than 20 percent for the period from May 1, 1994, to June 21, 1998, a rating greater than 30 percent for the period from June 22, 1998, to June 28, 2002, and a rating greater than 40 percent from June 29, 2002, for postoperative residuals of a rotator cuff tear of the left shoulder.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension on a direct or presumptive basis.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

(The issues of entitlement to service connection for impotence, a rash, chronic diffuse perspiration, shortness of breath, visual impairment, numbness and blackouts, all to include as due to undiagnosed illness; entitlement to service connection for hypertension as secondary to the veteran's service-connected left shoulder disability; entitlement to service connection for psychiatric disability other than PTSD (to include as secondary to the veteran's service-connected left shoulder disability and as due to undiagnosed illness); entitlement to service connection for PTSD and entitlement to a rating in excess of 10 percent for arthralgia will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 1991.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a December 1993 rating decision by the Columbia, South Carolina RO that denied entitlement to an increased (greater than 20 percent) rating for a left shoulder disability and denied extension of a temporary total convalescent rating for the same disability beyond September 30, 1993.  These matters also come before the Board on appeal from an August 1996 rating decision that denied service connection for PTSD, and a December 1998 rating decision that found that no new and material evidence had been submitted to reopen a claim for service connection for hypertension.

By rating decision dated in August 1998, an increased (30 percent) rating was granted for the veteran's left shoulder disability, effective from June 22, 1998.  By rating decision dated in November 2002, an increased (40 percent) rating was granted for the veteran's left shoulder disability, effective from June 29, 2002.  Thereafter, the veteran continued his appeal.

The Board is undertaking additional development with respect to the issues of entitlement to service connection for impotence, a rash, chronic diffuse perspiration, shortness of breath, visual impairment, numbness and blackouts, all to include as due to undiagnosed illness; entitlement to service connection for hypertension as secondary to the veteran's service-connected left shoulder disability; entitlement to service connection for psychiatric disability other than PTSD (to include as secondary to the veteran's service-connected left shoulder disability and as due to undiagnosed illness); and entitlement to a rating in excess of 10 percent for arthralgia pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  Also, having currently decided by way of the present Board decision that the veteran has in fact submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for PTSD, the Board will also undertake additional development with respect to the veterans claim for service connection for PTSD.  When the development is completed with respect to these claims, the Board will then provide any notice of the development required by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the notice and reviewing any response to the notice, the Board will prepare a separate decision addressing these issues.


 FINDINGS OF FACT

1.  All information and evidence necessary for an equitable disposition of the issues decided herein have been obtained.

2.  A temporary total rating for convalescence following repair of a rotator cuff tear of the left shoulder was assigned for the period from April 12, 1993, through September 30, 1993.

3.  The veteran required additional convalescence after re-injuring his left shoulder when doing his exercises in November 1993.

4.  For the period from May 1, 1994, through June 21, 1998, the veteran's service-connected postoperative residuals of a rotator cuff tear of the left shoulder most closely approximated limitation of motion of the left arm at shoulder level.

5. For the period from June 22, 1998, through June 28, 2002, the veteran's service-connected postoperative residuals of a rotator cuff tear of the left shoulder most closely approximated limitation of motion of the left arm to 25 degrees from the side.

6.  For the period since June 29, 2002, the veteran's service-connected postoperative residuals of a rotator cuff tear of the left shoulder have been productive of the functional equivalent of unfavorable ankylosis of the scapulohumeral articulation.

7.  In a November 1992 rating decision, the RO, in pertinent part, denied entitlement to service connection for hypertension on a direct or presumptive basis; the veteran did not appeal this denial.

8.  In a January 1994 rating decision, the RO determined that new and material evidence had not been submitted to reopen the veteran's claim for service connection for hypertension; the veteran did not appeal this denial.

9.  The evidence submitted since the January 1994 decision either does not bear directly and substantially upon the specific matter under consideration, is cumulative or redundant, or is not, by itself or in connection with evidence previously assembled, so significant that it must be considered in order to fairly decide the merits of the claim.

10.  In a January 1995 rating decision, the RO, in pertinent part, denied entitlement to service connection for PTSD; the veteran did not appeal this denial.

11.  The evidence submitted since the January 1995 decision includes evidence that is neither cumulative nor redundant of the evidence previously of record and is so significant that it must be considered in order to fairly decide the merits of the veterans claim.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total rating based on post-surgical convalescence for a left shoulder disability through April 30, 1994, have been met.  38 C.F.R. § 4.30 (2002).

2.  For the period from May 1, 1994, through June 21, 1998, the criteria for a rating greater than 20 percent for service-connected postoperative residuals of a rotator cuff tear of the left shoulder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2002).

3.  For the period from June 22, 1998 through June 28, 2002, the criteria for a 40 percent rating, and no more, for service-connected postoperative residuals of a rotator cuff tear of the left shoulder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2002).

4.  For the period since June 29, 2002, the criteria for a 50 percent rating, and no more, for service-connected postoperative residuals of a rotator cuff tear of the left shoulder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5200 (2002).

5.  New and material evidence has not been presented to reopen a claim for service connection for hypertension on a direct or presumptive basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

6.  New and material evidence has been received to reopen a claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  In addition, regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will assume, for the purposes of this decision, that the provisions of the VCAA and the implementing regulations are applicable to the present appeal, except as noted below.  

The Act and the implementing regulations essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim, and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimants representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimants representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

However, nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits or who attempts to reopen a previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

Although the rule is generally effective November 9, 2000, the amended definition of new and material evidence, codified at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not apply to the veterans claims to reopen, which were received long before that date. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the provisions of the rule merely implement the VCAA and do not provide any rights other than those provided by the VCAA.  The provisions implementing the VCAA are applicable to any claim for benefits received by VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by VA as of that date.  66 Fed. Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which relate to the assistance VA will provide to a claimant trying to reopen a finally decided claim, provide rights in addition to those provided by the VCAA.  The authority to provide such additional assistance is provided by 38 U.S.C.A. § 5103A(g), which provides that nothing in § 5103A shall be construed to preclude VA from providing such other assistance to a claimant in substantiating a claim as VA considers appropriate.  Because VA has no authority to make these provisions retroactively effective, they are applicable to any claim to reopen a finally decided claim received on or after the date of the rules final publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not applicable to the appellants claims to reopen, which were received long before that date.  

With regard to the issues decided herein, the record reflects that through the statement of the case, the supplemental statements of the case and letters from the RO to the veteran, in particular a March 2001 letter, the veteran and his representative have been informed of the evidence and information necessary to substantiate his claims, the information required of him to enable the RO to obtain evidence in support of his claims, the assistance that VA would provide to obtain evidence and information in support of his claims, and the evidence that he should submit if he did not desire the RO to obtain such evidence on his behalf.  Therefore, the Board is satisfied that VA has complied with the notification requirements of the VCAA and the implementing regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available service medical records and all available post-service medical evidence identified by the veteran have been obtained.  In addition, the veteran has been afforded an appropriate VA examination to determine the current severity of his service-connected left shoulder disability.  Neither the veteran nor his representative has identified any outstanding evidence or information that could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist provisions of the VCAA and the implementing regulations.



Extension of Temporary Total Rating

The veteran contends that he is entitled to an extension of Paragraph 30 (38 C.F.R. § 4.30) benefits beyond September 30, 1993, for convalescence following repair of a rotator cuff tear on his left shoulder in April 1993.  The veteran has been assigned a temporary total convalescent rating effective from April 12, 1993, through September 30, 1993; however, he claims, as noted in a December 1993 statement, that he should be awarded convalescent benefits for an additional six months.

Under applicable criteria, a total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by the report at hospital discharge or outpatient release that entitlement is warranted under paragraph (a)(1), (2), or (3) of this section effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The referenced paragraphs provide that total ratings will be assigned if treatment of a service connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) Immobilization by cast, without surgery, of one major joint or more.  A total rating may be extended for 1, 2 or 3 months beyond the initial three months period under paragraph (a)(1), (2) or (3) of this section; extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Adjudication Officer.  38 C.F.R. § 4.30.

The evidence of record notes that the veteran underwent repair of a left rotator cuff tear in April 1993.  A VA hospitalization report notes that the surgical wound was in excellent condition 2 days postoperatively.  The veteran was discharged with pain medication.  He was to initiate pendulum exercises and passive flexion of the left shoulder.  He was to avoid active assist motion and active motion for 2 weeks.  The discharge diagnoses included rotator cuff tear of the right shoulder.

A September 24, 1993, VA progress note indicates that the veteran was on convalescent care following his left shoulder surgery.  The veteran was to avoid lifting with the left shoulder. 

By rating decision dated in November 1993, the RO assigned a temporary total rating for convalescence following repair of a rotator cuff tear of the left shoulder, effective from April 12, 1993, through September 30, 1993, under 38 C.F.R. § 4.30.  

A November 18, 1993, VA rehabilitation note indicates that the veteran had re-injured his shoulder with vigorous exercises a week earlier.  The veteran was advised to gradually increase range of motion exercises and continue the use of analgesics and a TENS unit.  It was recommended that the veteran avoid vigorous or overhead activity for 6 months.

By rating decision dated in December 1993, the RO denied the veteran's request for an extension of Paragraph 30 benefits beyond September 30, 1993.  The veteran appealed this decision.

A January 6, 1994, VA treatment record notes that the veteran was seen with various complaints, including restricted range of motion of the left shoulder.  Examination revealed decreased range of motion and a surgical scar on the left shoulder.  The assessment was status post-rotator cuff tear.  

During an October 1994 personal hearing, the veteran testified that prior to service he had been employed as an automobile technician.  He indicated that he had been unemployed since being discharged from service in 1991.

After carefully reviewing the objective evidence of record, and the contentions of the veteran, the Board concludes that an extension of a temporary total rating beyond September 30, 1993, under the provisions of 38 C.F.R. § 4.30, is warranted.  The record reflects that the veteran underwent surgery in April 1993 for repair of a left rotator cuff tear.  A 100 percent rating for convalescence was assigned based on the veteran's April 1993 surgery; that rating ended September 30, 1993.  The medical records pertaining to the surgery show that when the veteran was discharged in April 1993, he was told to initiate exercises, but to avoid active motion for 2 weeks.  When he was seen in September 1993, more than 5 months after surgery, he was told to avoid lifting with the left shoulder.  Thereafter, the veteran re-injured his left shoulder in November 1993 while doing his exercises.  At that time, it was recommended that the veteran avoid vigorous or overhead activity for 6 months.

The Board notes that the veteran was previously employed as an auto technician, a job that requires lifting heavy parts and raising the arms overhead to repair cars.  The veteran had left shoulder surgery in April 1993 and, based on the clinical evidence of record, he was awarded a temporary total convalescent rating from April 12, 1993 (the date of surgery) through September 30, 1993, a period of 5 months.  As noted above, an extension up to a maximum of 12 months is allowable under 38 C.F.R. § 4.30 (b).  The Board finds that the veteran was unable to work and required convalescence beyond September 30, 1993.  Based on the evidence of record, the Board concludes that an extension of a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 through to April 30, 1994 (bringing him to the maximum 12 month limit) is warranted.

Postoperative Residuals of a Rotator Cuff Tear of the Left Shoulder

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2002).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For the major arm, limitation of motion of the arm at the shoulder level is evaluated as 20 percent disabling; limitation of motion of the arm midway between the side and shoulder level is evaluated as 30 percent disabling; and limitation of the arm to 25 degrees from side is evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, to include the degree of disability, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the case at hand, the veteran is assigned a 20 percent rating for the period from May 1, 1994, to June 21, 1998.  The medical evidence for this period demonstrates that the veteran exhibited limitation of motion.  In July 1995, a VA general medical examination revealed diminished range of motion in the left shoulder with pain.  The examiner did not specify the degree of limitation of motion.  In July 1997, a VA neurological examination was performed.  The examiner stated that the veteran was reluctant to use his left arm because of pain but the examination revealed normal muscle mass, tone and strength.  The examiner did not identify any limitation of motion.  He concluded that there was no neurological disorder and commented that the veteran tended to exaggerate his left shoulder symptoms.  The Board finds, therefore, that the criteria for a rating in greater than 20 percent under Diagnostic Code 5201 are not met.

The Board acknowledges that the veteran experienced chronic left shoulder pain from May 1, 1994, through June 21, 1998, and the Board has, as is required, considered the effect of pain in evaluating the veterans disability.  However, the fact that the veteran experiences pain has been taken into consideration in reaching the decision to assign the current 20 percent evaluation.  There is no objective evidence that pain or any of the other elements for consideration in the determination of the degree of limitation of motion resulted in limitation of motion more nearly approximating the criteria for a higher evaluation than those for the assigned 20 percent evaluation during the period from May 1, 1994, through June 21, 1998.  

For the period from June 22, 1998, to June 28, 2002, the veteran was in receipt of a 30 percent rating for his left shoulder disability.  The medical evidence for this period also demonstrates that the disability was productive of limitation of motion.  Specifically, a June 1998 VA rehabilitation and physical therapy report notes active range of motion of the left shoulder to 30 degrees of forward flexion and 40 degrees of abduction.  An August 1998 VA examination revealed forward flexion and abduction to 45 degrees.  The examiner also noted that the veteran did not appear to have any organic evidence of his alleged pain.  Additionally, the veteran had full motor firing contralateral to the examiners testing and could resist any motion that the examiner tried to induce.  An October 1998 VA examination report notes the veteran's complaints of left shoulder pain.  Examination revealed active abduction to 20 degrees, active forward flexion to 30 degrees, passive abduction to 70 degrees and passive forward flexion to 50 degrees.  The examiner noted that there was a mechanical block to abduction beyond 70 degrees indicative of canceler scaring.

After consideration of the above evidence, the Board finds that, overall, for the period from June 22, 1998, through June 28, 2002, the veteran's left shoulder disability more nearly approximated the criteria for a 40 percent evaluation for limitation of motion of a major arm.  In June 1998, forward flexion was limited to 30 degrees.  In October 1998, active abduction and active forward flexion were limited to 20 degrees and 30 degrees, respectively.  These findings indicate left shoulder motion was than midway between the side and shoulder level.  Furthermore, the fact that the veteran experiences pain has been taken into consideration in reaching the decision to assign the 40 percent evaluation.  

The Board notes that there are other diagnostic codes for evaluation of shoulder and arm disability that provide for disability ratings greater than 40 percent for the dominant arm.  However, there are no medical findings of unfavorable ankylosis of scapulohumeral articulation, nonunion, fibrous union, or flail shoulder.  Hence, Diagnostic Codes 5200 and 5202 are not applicable in the current appeal; the Board finds that the veteran's left shoulder disability is most appropriately evaluated under Code 5201.  

Since June 29, 2002, the veteran has been in receipt of a 40 percent rating for postoperative residuals of a rotator cuff tear of the left shoulder.  The medical evidence from this period consists of a June 29, 2002, VA examination report.  This examination report notes the veteran's complaints of constant pain in his left shoulder.  The veteran stated that he could no longer move his left shoulder because of the pain.  He further stated that he had stopped attending physical therapy because he had been told that it could no longer help him.  Examination of the left shoulder revealed generalized tenderness to palpation.  When asked to do so, the veteran would not move his arm.  Passive ranges of motions were abduction to 10 degrees, forward flexion to 10 degrees, external rotation to 10 degrees and internal rotation to 80 degrees.  The assessment was left frozen shoulder.  The examiner opined that the veteran needed aggressive physical therapy to break up the adhesions in the left shoulder.

In this case, as the veteran is already rated at the maximum assignable evaluation under Diagnostic Code 5201, consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, cannot result in a higher evaluation under that diagnostic code.  A higher evaluation may be assigned only pursuant to another diagnostic code.  

Under Diagnostic Code 5200, pertaining to ankylosis of the scapulohumeral articulation, unfavorable ankylosis of the major arm with abduction limited to 25 degrees from the side warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  The evidence shows that the veteran has complained of constant left shoulder pain that severely limits what he can do.  The June 2002 VA examiner concluded that the veteran had a frozen shoulder, which contemplates complete impairment.  These recent clinical findings lead the Board to conclude that the veteran suffers from the functional equivalent of unfavorable ankylosis of the right scapulohumeral articulation.  Thus, a 50 percent rating is warranted under Diagnostic Code 5200.  

The Board notes that the 50 percent rating is the highest possible under Diagnostic Code 5200.  Furthermore, as it has neither been contended nor shown that the veteran currently suffers from a flail shoulder, or a false flail joint, the assignment of an evaluation greater than 50 percent is not warranted under Diagnostic Code 5202.

Therefore, the Board concludes that a 50 percent evaluation, but not higher, is warranted for the period beginning June 29, 2002.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veterans injury or disability, even where it would not be enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court of Appeals for Veterans Claims (Court) held that the prior holdings in Justus and Evans that the credibility of the evidence is to be presumed was not altered by the Federal Circuit decision in Hodge.

To establish service connection for a particular disability, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and hypertension is manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  


Hypertension

The record reflects that the veteran's claim for service connection for hypertension on a direct or presumptive basis was denied by the RO in November 1992.  The RO found that the veteran's hypertension existed prior to service and was not aggravated therein.  The veteran was notified of this decision in December 1992; however, the veteran did not appeal.  Thereafter, in January 1994, the veteran submitted a claim to reopen the previously denied claim for service connection for hypertension.  In a January 1994 rating decision, the RO found that no new and material evidence had been submitted.  The veteran was notified of this decision in February 1994; however, he did not appeal.  

The evidence of record at the time of the January 1994 rating decision included: service medical records from the veteran's reserve unit, including a May 1984 blood pressure reading of 144/100 and June 1985 and June 1989 blood pressure readings of 130/90; a December 1990 activation physical examination report that notes a blood pressure reading of 144/96; an April 1991 medical evaluation board examination report that notes a blood pressure reading of 130/78; an August 1992 VA examination report, which notes a diagnosis of essential hypertension, under treatment; and VA outpatient treatment reports dated from November 1993 to January 1994, which note blood pressure readings of 134/82 and 163/101.

In January 1998, the veteran filed a petition to reopen his claim for service connection for hypertension on a direct or presumptive basis, and the denial of that claim culminated in the current appeal.

The evidence received since the time of the final disallowance in January 1994 includes: duplicate copies of the veteran's service medical records; VA treatment records dated from 1991 to 2002; private treatment records dated from 1992 to 2000; VA examination reports dated from 1995 to 2002; various statements from the veteran, his wife and his service buddies; and a transcript of a June 1999 personal hearing.

The duplicate copies of service medical records are, by definition, not new.  Many of the VA and private medical records added to the claims file since January 1994 refer to other disabilities not herein at issue, and include no reference to complaints or findings of hypertension.  As such medical evidence is not relevant to the issue under consideration, it is not material to the claim at hand.  In addition, other VA and private treatment records and examination reports note the veteran's ongoing treatment for hypertension.  This additional medical evidence is essentially cumulative in nature since it does nothing more than continue to show the presence of hypertension following the veterans discharge from service.  It does not include any medical indication of incurrence or aggravation of hypertension during the veteran's military service.  Hence, such evidence is not material for purposes of reopening the claim.

Under these circumstances, the Board must conclude that none of the medical evidence added to the claims files since January 1994 constitutes new and material evidence to reopen the claim for service connection for hypertension on a direct basis or presumptive basis. 

Likewise, hearing testimony provided by the veteran and his wife and the statements submitted by the veteran, his wife and his service buddies do not provide a basis for reopening the previously disallowed claim.  To the extent that the hearing testimony and various statements have been offered in an attempt to establish that the veterans blood pressure was normal before service and his hypertension began during his active military service, or that the veteran's hypertension was aggravated during his military service, the Board notes that such evidence constitutes, essentially, reiterations of the veteran's assertions made in connection with the prior (1994) denial.  Moreover, neither the veteran, his wife, nor his service buddies are shown to possess the appropriate medical expertise and training to competently offer an opinion in this regard; therefore, any statements purporting to do so cannot constitute material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that reopening of the claim for service connection for hypertension is not in order.




PTSD

The veteran's original claim for service connection for PTSD was denied in an unappealed rating decision of January 1995.  The veteran submitted a petition to reopen his previously denied claim for service connection for PTSD in April 1996.  The RO, without explanation, adjudicated the claim on de novo basis.  

Regardless of the RO's actions, the Board notes that the question of whether new and material evidence has been presented to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  For these reasons, the Board has characterized the PTSD claim as on the title page of this decision.

As noted above, the original claim for service connection for PTSD was denied by an RO rating decision in January 1995.  The basis for that decision was essentially that there was no competent evidence of a diagnosis of PTSD.  The evidence added to the record since the January 1995 rating decision includes a September 1998 statement from H. Randolph Scott II, M.D. which notes that the veteran had PTSD, which occurred while in the military.  The evidence also includes a November 1998 VA examination report, which notes a diagnosis of PTSD related to the veteran's experiences during the Persian Gulf War.  This additional evidence is neither cumulative nor redundant of the evidence previously of record.  Moreover, since this new evidence supports the veteran's contention that he has PTSD related to his military service, the new evidence is so significant that it must be considered in order to fairly decide the merits of the veteran's claim.  Accordingly, reopening of the veterans claim is in order.


 ORDER

Entitlement to an extension of a temporary total convalescent rating through April 30, 1994, under 38 C.F.R. § 4.30, is granted.

For the period from May 1, 1994, through June 21, 1998, entitlement to a rating greater than 20 percent for service-connected postoperative residuals of a rotator cuff tear of the left shoulder is denied.

For the period from June 22, 1998, through June 28, 2002, a 40 percent rating for service-connected postoperative residuals of a rotator cuff tear of the left shoulder is granted, subject to the provisions governing the payment of monetary benefits.

For the period from June 29, 2002, a 50 percent rating for service-connected postoperative residuals of a rotator cuff tear of the left shoulder is granted, subject to the provisions governing the payment of monetary benefits.

As new and material evidence has not been submitted, reopening of the claim for entitlement to service connection for hypertension on a direct or presumptive basis is denied.

As new and material evidence has been submitted, reopening of the claim for entitlement to service connection for PTSD is granted. 




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
